United States Court of Appeals
                      For the First Circuit


No. 12-2271

                           LIU JIN LIN,

                           Petitioner,

                                v.

              ERIC H. HOLDER, JR., Attorney General,

                           Respondent.


              PETITION FOR REVIEW OF AN ORDER OF THE
                   BOARD OF IMMIGRATION APPEALS


                              Before

                       Lynch, Chief Judge,
               Lipez and Thompson, Circuit Judges.


     Theodore N. Cox on brief for petitioner.
     Virginia Lum, Trial Attorney, Office of Immigration
Litigation, Civil Division, U.S. Department of Justice, Stuart F.
Delery, Principal Deputy Assistant Attorney General, and Richard M.
Evans, Assistant Director, on brief for respondent.



                          July 23, 2013
              LYNCH, Chief Judge.     On March 25, 2011, an immigration

judge (IJ) granted petitioner Liu Jin Lin's application for asylum

as to certain grounds and denied it as to other grounds.                The

Department of Homeland Security (DHS) and Lin both appealed to the

Board of Immigration Appeals (BIA). On September 27, 2012, the BIA

sustained DHS's appeal and vacated the IJ's grant of asylum, and

affirmed the IJ's rejection of Lin's other grounds.              Lin timely

petitions for review of the BIA's decision on limited grounds.           We

deny the petition.

                                      I.

A.            Lin's Placement in Removal Proceedings and Application
              for Asylum, Withholding of Removal, and Protection Under
              the U.N. Convention Against Torture (CAT)

              Lin is a native and citizen of China who entered the

United States on November 28, 2001, on a K-1 fiancée visa.               In

October 2007, Lin filed an application with DHS for asylum,

withholding of removal, and protection under the CAT.            On November

27, 2007 she was issued a Notice to Appear and placed in removal

proceedings.        Lin conceded her removability, but sought relief

based on the claims in her application.

B.            The Hearing Before the IJ

              An IJ conducted a hearing on Lin's application on March

25,   2011,    at   which   Lin   testified   and   presented   "voluminous"




                                      -2-
materials.      The   IJ   found   that   Lin   testified   "candidly   and

credibly."1

             Lin testified that she was born in Changle City, in

Fujian Province in China, on January 1, 1979, and came to the U.S.

to "feel more free" and "have human rights."          Lin was married in

Quincy, Massachusetts on October 1, 2007, shortly before she

applied for asylum, and had two children who were born in the U.S.:

a son born in 2006, and another son born in 2008.           At the hearing

before the IJ, Lin stated that she wanted "four or five children."

She said that if she were deported to China, her husband and

children would come with her, and that she would have to register

her children in a household register because otherwise they would

not be allowed to go to school, receive benefits, have housing, or

get a job.    Lin testified that she was afraid that if she went back

to China, she would be forced to undergo sterilization because she

had violated the family planning law.

             We describe those documents submitted in support of Lin's

asylum application upon which she focuses in her brief to this

court.   This evidence included written statements from several of

Lin's relatives in China describing how they had been forced to

undergo sterilization after having multiple children in China

between 1978 and 2011, as well as a statement from Lin's sister-in-


     1
       The IJ also found Lin's asylum application had been timely
filed because it "was submitted within a reasonable period after
the conditions which gave rise to her fears occurred."

                                    -3-
law describing how she had been forced to abort a pregnancy in 1996

because she had already given birth to one child in China.                  The IJ

gave letters from Lin's relatives limited weight because they were

not subject to cross-examination.

             Lin   relied    heavily   on    a   document    from   the    "Family

Planning Office of Guhuai Town, Changle City, Fujian Province"

stating that if she and her husband were "deported back to China by

the   U.S.   government,       based   on    the   Chinese    family      planning

regulations, one must undergo IUD insertion after having one son

and sterilization surgery after having two sons," and also pay a

"social stipend fee."        She submitted documents containing similar

information from a residents' committee and a villagers' committee

in Fujian Province.         Lin's father obtained these documents at her

request in order to support her asylum application.2

             Finally, Lin submitted a 2009 Annual Report from the

Congressional-Executive Commission on China and a 2007 Profile of

Asylum Claims and Country Conditions from the U.S. Department of

State ("2007 Profile").           The 2007 Profile stated that "U.S.

officials in China are not aware of the alleged official policy, at

the national or provincial levels, mandating the sterilization of

one partner of couples that have given birth to two children, at

least one of whom was born abroad."



      2
       The IJ found that these documents had been "issued by the
local authorities as [Lin] described."

                                       -4-
C.          The IJ's Grant of Lin's Asylum Application

            On March 25, 2011, the IJ issued a decision on Lin's

claims.    The IJ identified four bases on which Lin asserted that

she had a well-founded fear of persecution should she return to

China: (1) fear of forced sterilization because she had two sons

born in the U.S.; (2) fear of economic persecution because of her

two U.S.-born sons; (3) fear of forced IUD implantation because of

her two U.S.-born sons; and (4) fear of forced abortion and

sterilization if she had additional children in China.

            With respect to the first basis, the IJ found that "there

is absolutely no evidence in this record that the respondent would

be punished on account of having children born to her in the United

States, or for having violated the family planning policies or

procedures in China," and that "the respondent's fears that she

would be sterilized do not appear to have been established, through

objective evidence, to be reasonable."                As for the second basis,

the IJ concluded that Lin had not established that "any fines

levied    upon   her   or     her   husband       would    in   and     of    themselves

constitute persecution."

            Regarding       the     third    basis,       the   IJ     found    Lin    had

"established     to    this    Court's      satisfaction        that    she    would   be

expected to undergo, at a minimum, IUD insertion and possibly

sterilization but she has not established with a certainty that the

local officials in her province, in her town or in her husband's


                                            -5-
town would force her to undergo this process." Nonetheless, the IJ

also determined that Lin "certainly is reasonable in fearing that

. . . she would be subject to, at a minimum, having an IUD inserted

and being prevented by the authorities from giving birth to future

children."    The IJ noted that Lin "wishes to continue to increase

the size of her family and to give birth to additional children,"

and concluded that "[t]he freedom to determine family size is

fundamental to one's existence.    Deprivation of that right cannot

be denied to be persecutive in nature."

             As to the fourth basis, the IJ explained that "[i]f the

respondent were to become pregnant in China with a third child, it

does appear that within her own family, individuals have been

forcibly subjected to sterilizations or abortions.     And although

those have not happened within recent history, there is no evidence

that conditions have changed with respect to that."

              Based on the third and fourth grounds described above,

the IJ granted Lin's asylum application.3

D.           The BIA's Reversal of the IJ's Grant of Asylum

             DHS appealed the IJ's grant of asylum, and Lin cross-

appealed the IJ's denial of her asylum claim based on her fear,

should she return to China, of (1) being sterilized and (2)

economic persecution on account of her U.S.-born sons.



     3
      The IJ did not reach Lin's claims for withholding of removal
or protection under the CAT.

                                  -6-
          The BIA affirmed the IJ's denial of Lin's claim for

asylum based on her fear of sterilization due to having U.S.-born

children, explaining that

     The totality of the background country evidence in the
     record, which includes the highly probative Department of
     State's 2007 Profile of Asylum Claims and Country
     Conditions ("2007 Profile"), did not establish that the
     respondent faces an objectively reasonable possibility of
     being "forcibly sterilized, or otherwise persecuted," in
     China for having two children while in the United States.

The BIA noted that the 2007 Profile stated that State Department

officials had found no cases of physical force employed to effect

sterilization in Fujian Province, and that U.S. officials were

aware of no national or provincial policy in China mandating the

sterilization of a parent who has had two children, at least one of

whom was born abroad.   The BIA affirmed the IJ's decision to give

greater weight to the 2007 Profile than the other documentary

evidence Lin had presented.4   See also Chen v. Holder, No. 12-1883,

slip op. at 6-7 (1st Cir. June 28, 2013) (dismissing petition for




     4
        The BIA noted that the 2009 Congressional-Executive
Commission Report did not show that violations of the birth control
policy resulted in the forced sterilization in Fujian Province of
Chinese citizen parents with more than one child born in the United
States. The BIA affirmed the IJ's decision to give limited weight
to the letters from Lin's relatives, who were not subject to cross-
examination and, having given birth to their children in China,
were not similarly situated to Lin. The BIA also explained that
the notices from the family planning council and local committees
did not indicate that Lin would face sterilization by physical
force or other persecutory means, and did not describe the
penalties for choosing not to be sterilized.

                                 -7-
review from denial of similar asylum claim based on fear of

sterilization due to U.S.-born children).

          The BIA also affirmed the IJ's rejection of Lin's claim

that she had a well-founded fear of economic persecution upon

returning to China.          The BIA noted that Lin had not presented

evidence about her family's financial circumstances, and that the

2007 Profile indicated that social compensation fees varied widely.

See also id. at 7 (discussing similar economic persecution asylum

claim).

          The BIA reversed the IJ's conclusion that Lin's fear of

having an IUD implanted upon her return to China constituted a

well-founded fear of persecution.          As the BIA explained,

     the [IJ] did not identify individualized or background
     country evidence, and we find none in the record, that
     can support her ultimate determination that the
     respondent, as the mother of two children born in the
     United States, faces an objectively reasonable risk of
     having implanted an intrauterine device ('IUD') by
     Chinese authorities through persecutory means, or of
     suffering persecutory harm if she were to refuse to have
     an IUD implanted.

              The BIA also rejected the IJ's conclusion that Lin had

a well-founded fear of forced abortion or sterilization based on

the possibility that she would again become pregnant in China. The

BIA determined that "respondent's fear that she would suffer

persecution     based   on    the   future   additional   births   is   too

speculative to be considered well-founded."




                                     -8-
                The BIA sustained DHS's appeal, vacated the IJ's grant of

asylum, and rejected the claim for withholding of removal.5

                                        II.

                In her petition for review to this court, Lin does not

challenge the denial of her claim for asylum based on the first

ground identified by the IJ, i.e., her fear of sterilization

because she had two children in the U.S.             Nor does she present any

challenge regarding the second basis, as to her fear of economic

persecution due having U.S.-born sons.

                Instead, Lin focuses on the third and fourth bases for

her asylum claim.         She argues that the BIA erred by impermissibly

conducting        de   novo   review   of   the   IJ's   factual    findings   and

erroneously concluding that Lin had not demonstrated a well-founded

fear       of   persecution    based   on   her   fear   of   (1)   forcible   IUD

insertion, and (2) forced abortion and sterilization if she has

additional children in China.

                Where, as here, the BIA issued its own opinion, we review

that opinion, as well as any portion of the IJ's opinion that the


       5
       Lin had filed two motions to remand based on additional
evidence with the BIA, which the BIA denied.         Lin does not
challenge this decision before this court.
     The BIA rejected Lin's CAT claim, explaining that "[t]he
respondent in her brief has not claimed, nor does the record
reflect that testimony, evidence, or arguments were made before the
Immigration Judge establishing [Lin's] eligibility for protection
under the [CAT]." In her brief to this court, Lin describes the
standard for assessing CAT applications, but she makes no argument
on this claim.    It is therefore waived.    See United States v.
Zannino, 895 F.2d 1, 17 (1st Cir. 1990).

                                        -9-
BIA adopted.     Vilela v. Holder, 620 F.3d 25, 28 (1st Cir. 2010).

The   BIA's    determinations    are       subject   to   substantial    evidence

review, id., meaning we will uphold them unless "any reasonable

adjudicator would be compelled to conclude to the contrary," 8

U.S.C. § 1252(b)(4)(B).       We review legal challenges, such as the

claim that the BIA impermissibly engaged in de novo factfinding, de

novo.   Rotinsulu v. Mukasey, 515 F.3d 68, 72 (1st Cir. 2008).

              To be eligible for asylum, an applicant must be a

“refugee,” 8 U.S.C. § 1158(b)(1)(A), who is unwilling or unable to

return to her home country due to “persecution or a well-founded

fear of persecution on account of race, religion, nationality,

membership in a particular social group, or political opinion,” id.

§ 1101(a)(42)(A).     While a showing of past persecution generates a

rebuttable      presumption     of     a    well-founded     fear   of     future

persecution, Rebenko v. Holder, 693 F.3d 87, 92 (1st Cir. 2012),

Lin has not claimed she was subject to past persecution in China.

A person who "has a well founded fear that he or she will be forced

to undergo [an abortion or involuntary sterilization] or subject to

persecution for such failure, refusal, or resistance shall be

deemed to have a well founded fear of persecution on account of

political opinion."     8 U.S.C. § 1101(a)(42)(B).

A.            Lin's Fear of Persecution Based on IUD Implantation

              Lin argues that the IJ found she would be subject to

forcible IUD insertion if returned to China, and that the BIA


                                       -10-
applied the wrong standard in rejecting this finding.                       The BIA

reviews     an   IJ's   factual   findings    for    clear   error,     8    C.F.R.

§ 1003.1(d)(3)(i).       Lin mischaracterizes the BIA's analysis.

             The IJ found only that Lin "is reasonable in fearing that

. . . she would be subject to, at a minimum, having an IUD

inserted," but the IJ also found that Lin had not established with

certainty "that the local officials in her province, in her town or

in her husband's town would force her to undergo this process."

Nonetheless, the IJ concluded these facts alone allowed a finding

that the insertion would amount to persecution.                The BIA reversed

this   as    clearly    erroneous.      The    BIA     noted    there       was   no

individualized and no background country evidence to support the

conclusion of persecutory means.         The BIA also found that the IJ

committed clear error in finding that Chen, with two U.S.-born

children, would not be allowed to have more children in China.

There was no support in the record that those similarly situated to

Chen, that is, Chinese citizen parents of U.S.-born children, have

been subjected to such treatment.             The BIA determined that the

record did not support a finding that Lin "faces an objectively

reasonable risk of having implanted an intrauterine device ('IUD')

by Chinese authorities through persecutory means, or of suffering

persecutory harm if she were to refuse to have an IUD implanted"

(emphasis added).




                                     -11-
          Insertion of an IUD does not alone support a claim of

persecution.     "[T]o   rise   to   the    level   of   harm   necessary   to

constitute 'persecution,' the insertion of an IUD must involve

aggravating circumstances."      In re M-F-W- & L-G-, 24 I. & N. Dec.

633, 642 (BIA 2008); see also He Chen v. Holder, 457 F. App'x 1, 2

(1st Cir. 2012) (endorsing IJ's conclusion that IUD insertion "'is

not necessarily a procedure designed to amount to persecution on

account of the Chinese family planning policy'"); Huang v. Attorney

Gen. of U.S., 620 F.3d 372, 380 n.5 (3d Cir. 2010) ("Mandatory

birth-control measures short of abortion or sterilization, such as

insertion of an IUD or required gynecological screenings, do not,

on their own, rise to the level of persecution . . . ."); Xia Fan

Huang v. Holder, 591 F.3d 124, 130 (2d Cir. 2010) (concluding that

"the BIA's interpretation that a forced IUD insertion is not a per

se ground for granting asylum is entitled to deference").

          As the BIA noted, the record provides no support for the

finding that any aggravating circumstances would be involved in any

implantation.6   Even Lin does not argue that such a finding would

be supportable and that claim is waived.            As said, the IJ found

that Lin had not even established with certainty that she would be

forced to undergo IUD implantation.             The BIA did not err in



     6
       As a result, we need not consider, on the facts of this
case, what "aggravating circumstances," In re M-F-W- & L-G-, 24 I.
& N. Dec. 633, 642 (BIA 2008), must accompany the implantation of
an IUD for it to rise to the level of persecution.

                                     -12-
reversing the IJ's grant of asylum based on this finding.     See Hui

Lin Huang v. Holder, 677 F.3d 130, 134 (2d Cir. 2012) ("[A] finding

may   be     rejected   under      clearly   erroneous   review    as

speculative . . . in those instances where the IJ lacks an adequate

basis in the record for the determination . . . .").

B.         Lin's Fear of Persecution Based on the Possibiity of
           Having Additional Children in China and Being Subject to
           Forced Abortion or Sterilization

           Lin asserts that the IJ found she "would have additional

children if returned to China, and that she would be subjected to

a forced abortion or sterilization by Chinese authorities," and

that the BIA wrongly applied de novo review in rejecting these

findings as "speculative."      While the BIA reviews an IJ's factual

findings for clear error, 8 C.F.R. § 1003.1(d)(3)(i), the question

of whether "the possibility of . . . events occurring gives rise to

a well-founded fear of persecution under the circumstances of the

alien's case" is a conclusion that the BIA reviews de novo, Huang,

620 F.3d at 383; id. at 384 n.8; see also Hui Lin Huang, 677 F.3d

at 135-37.   We review the BIA's rulings on this question under a

deferential substantial evidence standard. Vilela, 620 F.3d at 28;

Huang, 620 F.3d at 386-87.

           Lin is wrong about the findings that the IJ made and the

conclusion the BIA reached.     The IJ found only that Lin wished to

give birth to additional children, and that her Chinese family

members who had no U.S.-born children had been forcibly subjected


                                  -13-
to sterilizations or abortions. The BIA reasonably determined that

"respondent's fear that she would suffer persecution based on the

future additional births is too speculative to be considered well-

founded." This conclusion was the proper subject of de novo review

by the BIA.   See Wang v. Mukasey, 508 F.3d 80, 84 (1st Cir. 2007)

(distinguishing between the finding that a petitioner may have

additional children and the conclusion that the risk of future

persecution based on such births was speculative).

            Lin's documents from a family planning council and two

committees in Fujian Province stating that a parent must undergo

IUD insertion after having one son and sterilization after two sons

do not establish her burden.       As the BIA noted, these documents do

not state that these procedures will be forced or specify what

penalties will result from failure to comply. See In re S-Y-G-, 24

I. & N. Dec. 247, 257 (BIA 2007).          We have also noted that similar

documents   from    local   Fujian    commissions    are   insufficient   to

establish a well-founded fear of persecution, given other evidence

that family planning enforcement efforts in Fujian Province are

"lax" and "uneven."     Zheng v. Mukasey, 546 F.3d 70, 73 (1st Cir.

2008) (quoting In re J-W-S-, 24 I & N Dec. 185, 193 (BIA 2007))

(internal quotation marks omitted).

            Lin    argues   that     the    2009   Congressional-Executive

Commission Report and the 2007 Profile demonstrate that China

punishes family planning violators with forced sterilizations and


                                     -14-
abortions.    Far from showing such a policy exists, these documents

actually show that such forced procedures occur only "in some

cases" or "occasionally."       The 2007 Profile states that "Consulate

General officials visiting Fujian . . . did not find any cases of

physical     force   employed     in   connection   with   abortion   or

sterilization."

             Substantial evidence supported the BIA's conclusion that

Lin's speculative fear of future persecution based on possible

additional births was not sufficient for her to establish a well-

founded fear, as required for a grant of asylum.              8 U.S.C.

§ 1101(a)(42)(A).

             Since Lin's asylum claim fails, so too does her claim for

withholding of removal, which requires meeting a higher standard.

Lobo v. Holder, 684 F.3d 11, 19-20 (1st Cir. 2012).

                                    III.

             Lin's petition for review is denied.




                                    -15-